          4:20-cv-04001-JBM # 7             Page 1 of 5                                                 E-FILED
                                                                          Thursday, 14 May, 2020 03:29:54 PM
                                                                                Clerk, U.S. District Court, ILCD

                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS

TIMOTHY BELL,                                          )
                                                       )
                               Plaintiff,              )
v.                                                     )       No. 20-cv-4001-JBM
                                                       )
DR. SHAN JUMPER,                                       )
                                                       )
                               Defendant.              )


                                    MERIT REVIEW ORDER

       Plaintiff, a civil detainee at the Rushville Detention and Treatment Center, seeks leave to

proceed in forma pauperis. The "privilege to proceed without posting security for costs and fees

is reserved to the many truly impoverished litigants who, within the District Court's sound

discretion, would remain without legal remedy if such privilege were not afforded to them."

Brewster v. North Am. Van Lines, Inc., 461 F.2d 649, 651 (7th Cir. 1972). A court must dismiss

cases proceeding in forma pauperis "at any time" if the action is frivolous, malicious, or fails to

state a claim, even if part of the filing fee has been paid. 28 U.S.C. § 1915(d)(2). Accordingly,

this Court grants leave to proceed in forma pauperis only if the complaint states a federal claim.

       In reviewing the complaint, the Court accepts the factual allegations as true, liberally

construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013).

However, conclusory statements and labels are insufficient. Enough facts must be provided to

"'state a claim for relief that is plausible on its face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th

Cir. 2013)(quoted cite omitted).

                                                 ANALYSIS

       Plaintiff is civilly detained at the Rushville Treatment and Detention Center pursuant to

the Illinois Sexually Violent Persons Commitment Act, 725 ILCS 207/1, et seq. Plaintiff asserts

                                                   1
           4:20-cv-04001-JBM # 7         Page 2 of 5



a deliberate indifference claim under 42 U.S.C. § 1983 against Defendant Dr. Jumper, the

Clinical Director for the Department of Human Services (“DHS”) Treatment and Detention

Program.

       Plaintiff discloses that he has been adjudicated as suffering from a mental disorder

whereby he is sexually attracted to non-consenting females “with the focal point being the [use

of] force during the sexual assault.” Plaintiff complains that Defendant has been deliberately

indifferent as, instead of treating Plaintiff’s serious mental health needs, he has forced Plaintiff

“to make false allegations that he sexually assaulted 17-year-old females, during the time the

state’s legal age of consent was 17 years old.” Here, Plaintiff does not deny having sexual

contact with one or more 17-year-old females but appears to take offense at Defendant’s alleged

suggestion that these individuals were under the legal age of consent. In addition, Plaintiff

asserting that any sexual contact with 17-year-old females was consensual.

       Plaintiff asserts that as part of treatment, Defendant Jumper required that Plaintiff write

down the “deviant sexual fantasies, planning and behaviors that occurred around the time of the

offense.” He claims that it is Defendant’s policy to have residents admit to having sexually

assaulted women and children when such crimes did not occur. By way of example, Plaintiff

indicates that during treatment, he told Defendant of “childhood games” he played with others

when he was young. Plaintiff does not disclose the nature of those games and does not disclaim

having engaged in sexual behavior with other children. He objects, however, to Defendant

characterizing the other children as victims of sexual assault.

       Plaintiff claims that he has falsely admitted to offenses as this was the only way to

complete Phase 2 of treatment. He asserts that now that he is in Phase 3, Defendant Jumper




                                                  2
          4:20-cv-04001-JBM # 7          Page 3 of 5



requires that he and other residents admit to having been “stressed out” when they committed the

offenses admitted to, sometimes falsely, in Phase 2.

       Plaintiff reveals, however, that in 2019, a state examiner evaluated Plaintiff and

determined that he had likely assaulted 40 women and children, that he is a pedophile, and that

his civil commitment should continue. Plaintiff does not allege that the examiner would have

found otherwise had Plaintiff not been characterized as having sexual contact with “under aged”

17-year-old females or, had children with whom he “played games” in his youth, not been

characterized as victims.

       Plaintiff requests injunctive relief only, that the Court order that Defendant cease the

complaint-of conduct; that the Court affirm that it is the state legislature, not mental health

providers, who determine the age of consent for females; and that the Court prohibit the practice

of requiring that Rushville residents claim that stress was “the only reason” they committed

sexual offenses.

                                                ANALYSIS

       Since Plaintiff is a civil detainee rather than convicted prisoner, his § 1983 claim is

reviewed under the Due Process Clause of the Fourteenth Amendment, rather than the Eighth

Amendment. Civilly committed sex offenders have a right, under the Fourteenth Amendment, to

adequate medical care.” Smego v. Payne, 469 Fed.Appx. 470, 474 (7th Cir. 2012). To

successfully proceed on a deliberate indifference claim, Plaintiff must plead that Defendants’

conduct was objectively, rather than subjectively unreasonable. In other words, that Defendants

“knew, or should have known, that the condition posed an excessive risk to health or safety” and

“failed to act with reasonable care to mitigate the risk.” Darnell v. Pineiro, 849 F.3d 17, 35 (2nd

Cir. 2017). This standard is higher than that required to prove negligence, or even gross



                                                  3
          4:20-cv-04001-JBM # 7           Page 4 of 5



negligence and is “akin to reckless disregard.” Miranda v. County of Lake, 900 F.3d 335, 2018

WL 3796482 at *12 (7th Cir. 2018).

        Plaintiff claims, in part, that he must admit to prior acts of sexual violence in order to

progress through treatment. As Plaintiff has been convicted of offenses of sexual violence, this

appears to be a reasonable focus of treatment rather than an exercise of deliberate indifference.

To this extent, it appears that Plaintiff merely disagrees with the mental health professional’s

treatment plan. A plaintiff’s dissatisfaction with treatment does not rise to the level of a

constitutional claim, however, unless the medical treatment is “so blatantly inappropriate as to

evidence intentional mistreatment …” Snipes v DeTella, 95 F.3d 586, 590 (7th Cir 1996) citing

Thomas v. Pate, 493 F.2d 151, 158 (7th Cir. 1974). Plaintiff makes no such showing here.

        Plaintiff also alleges that Defendant required that he falsely admit to episodes of deviant

sexual activity, and wrongfully characterized his sexual partners, and children he had interacted

with in his youth as victims. Plaintiff offers nothing to support that Defendant’s diagnostic

interpretation of his history was “so far afield of accepted professional standards as to raise the

inference that it was not actually based on a medical judgment.” Norfleet v. Webster, 439 F.3d

392, 396 (7th Cir. 2006). See id. (treatment decisions made by provider, based on plaintiff’s

medical history, did not demonstrate a “substantial departure from accepted medical judgment).

As a result, Plaintiff fails to plead facts to support that Defendant’s treatment evidenced

deliberate indifference, that is, that it was “akin to reckless disregard.” Miranda, 900 F.3d at

*12. Plaintiff’s claim that he was wrongfully required to admit that he experienced stress, and

that this was the sole reason for his offenses, also fails to state a claim.




                                                   4
            4:20-cv-04001-JBM # 7         Page 5 of 5



       IT IS THEREFORE ORDERED:

       1)       Plaintiff's Petition to Proceed in forma pauperis [ECF 3] is DENIED. The

complaint is dismissed for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28

U.S.C. § 1915A. Any amendment to the complaint would be futile as the allegations fail to state

cognizable constitutional claims. The clerk is directed to enter a judgment pursuant to Fed. R.

Civ. P. 58. All pending matters are VACATED.

       2)       If Plaintiff wishes to appeal this dismissal, he must file a notice of appeal with this

Court within 30 days of the entry of judgment. Fed. R. App. P. 4(a). A motion for leave to

appeal in forma pauperis should set forth the issues Plaintiff plans to present on appeal. See Fed.

R. App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he will be liable for the $505 appellate

filing fee irrespective of the outcome of the appeal.



 5/14/2020
_                                                   s/Joe Billy McDade________
ENTERED                                             JOE BILLY McDADE
                                               UNITED STATES DISTRICT JUDGE




                                                  5
